DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities:  There is a typographical error in line 1.  “claim 17” should be replaced with “claim 27”, see claim 13 with similar limitations.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  There is a typographical error in line 1.  “claim 17” should be replaced with “claim 27”, see claim 14 with similar limitations.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  There is a typographical error in line 1.  “claim 19” should be replaced with “claim 29”, see claim 15 with similar limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the next on-duration start" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the next on-duration start" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, 16-22 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US Pub. 20210259044).
Regarding claims 1 and 16, Islam teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to determine, by a network node, information of at least one period of time that a user equipment is to monitor for a wake-up signal to decode, where the information comprises indications of at least one of a configuration or a behavior for the user equipment to dynamically control the monitoring of the wake-up signal for the decoding (“WUS_transmission=ON/OFF by RRC.  That is, if ON, then the UE monitors for a WUS, if OFF, the UE does not monitor for a WUS.  The enabling/disabling of WUS monitoring can be 
Regarding claims 2 and 17, Islam teaches the indications to dynamically control the monitoring of the wake-up signal for the decoding are indicating whether or not to monitor the wake-up signal for the at least one period of time (“WUS_transmission=ON/OFF by RRC.  That is, if ON, then the UE monitors for a WUS, if OFF, the UE does not monitor for a WUS.” in [0179]) before an on-duration start assigned to the user equipment (“configured ON duration for PDCCH monitoring” in [0180]).
Regarding claims 3 and 18, Islam teaches the on-duration start is for a next on-duration assigned to the user equipment (“configured ON duration for PDCCH monitoring” in [0180]).
Regarding claims 4 and 19, Islam teaches the indications are of a configuration to dynamically control the monitoring of the wake-up signal for the decoding are using a medium access control element associated with the signaling (“MAC control element (CE) or Downlink control Information (DCI)” in [0150]).
Regarding claims 5 and 20, Islam teaches the indications are of a configuration to dynamically control the decoding of the wake-up signal are using downlink control information associated with the signaling (“MAC control element (CE) or Downlink control Information (DCI)” in [0150]).
Regarding claims 6 and 21, Islam teaches the indications are of a configuration to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication of a number of discontinuous reception cycles of the user equipment to one of monitor for the wake-up signal or not monitor for the wake-up signal [0150].
Regarding claims 7 and 22, Islam teaches the indications are of a configuration identifying to the user equipment to monitor the wake-up signal for the at least one period of time 
Regarding claims 12 and 27, Islam teaches the indications to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication to monitor for the wake-up signal for the at least one period of time before a start of the next on duration if there was no communication of uplink data or downlink data was performed during a previous active time for the user equipment (“enter a state known as Discontinuous Reception Mode (DRX) after a period of inactivity” in [0090]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. in view of Kim et al. (US Pub. 2020/0351777).
Regarding claims 8 and 23, Islam teaches the limitations in claims 1 and 16 as shown above.  Islam, however, does not teach the indications are for a behavior of the user equipment to monitor for the wake-up signal only during one of a short discontinuous reception cycle or a long discontinuous reception cycle.  Kim teaches the indications are for a behavior of the user equipment to monitor for the wake-up signal only during one of a short discontinuous reception cycle or a long discontinuous reception cycle (“the WUS monitoring operation may be performed only in relation to the Long DRX cycle but may not be performed while the short DRX cycle operation is configured” in [0279]).  It would 
Regarding claims 9 and 24, Kim teaches the indications for the behavior of the user equipment are indicating to monitor the wake-up signal for the at least one period of time only when the long discontinuous reception cycle is being used (“the WUS monitoring operation may be performed only in relation to the Long DRX cycle but may not be performed while the short DRX cycle operation is configured” in [0279]).
Regarding claims 10 and 25, Kim teaches the indications to dynamically control the monitoring of the wake-up signal for the decoding are indicating that when the short discontinuous reception cycle is being used to monitor the next on-duration start for the wake-up signal without monitoring for the wake-up signal in advance of the next on-duration start (In the case where the short DRX cycle operation is performed over the WUS operation in [0277]-[0279]).
Regarding claims 11 and 26, Kim teaches the indications to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication to monitor a further discontinuous reception cycle enabled after one of the long discontinuous reception or the short discontinuous reception has been monitored for a period of time (“while the drx-ShortCycleTimer is running, the UE may not perform the WUS monitoring operation” in [0279]).
Claims 13, 14, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. in view of Zhou et al. (US Pub. 2020/0100179).
Regarding claims 13 and 28, Islam teaches the limitations in claims 12 and 27 as shown above.  Islam, however, does not teach for a case there was no uplink data or downlink data performed during 
Regarding claims 14 and 29, Zhou teaches for a case there was uplink data or downlink data performed during the previous active time, the indications to dynamically control the monitoring of the wake-up signal for the decoding comprise an indication to monitor for the wake-up signal in advance (“Restart the power saving timer and/or monitor PDCCHs based on receiving the power saving signal” in step 3410 in Figure 34 where the power saving signal is the wake-up signal).
Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. in view of Zhou et al. and further in view of Hwang et al. (US Pub. 2020/0367168).
Regarding claims 15 and 30, Islam in view of Zhou teaches the limitations in claims 14 and 29 as shown above.  Islam in view of Zhou, however, does not teach the indication to monitor for the wake-up signal in advance is based on an acknowledgement being received by the user equipment in response to uplink data being performed during the previous active time for the user equipment.  Hwang teaches the indication to monitor for the wake-up signal in advance is based on an acknowledgement being received by the user equipment in response to uplink data being performed during the previous active time for the user equipment (“a response of uplink transmission and carries an HARQ ACK/NACK signal” in [0070]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam in view of Zhou to have the indication to monitor for the wake-up signal in advance is based on an acknowledgement being received by the user equipment in response to uplink data being performed during the previous active time for the user equipment as taught by Hwang in order to provide feedback on uplink transmission [0070]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414